IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,261


EX PARTE JOSEPH MICHAEL GOMEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NUMBER 12,177 IN THE 29TH 

JUDICIAL DISTRICT COURT OF PALO PINTO COUNTY



 Per curiam.


O P I N I O N



	This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, § 3, TEX.CODE CRIM.PROC.  Applicant was convicted of aggravated
sexual assault and punishment was assessed at confinement for fifty years.  Appeal was
dismissed because notice was untimely.  Gomez v. State, No. 11-03-349-CR (Tex.App. -
Eastland, delivered July 11, 2003, no pet.). 

	Applicant contends that he was denied his right to a meaningful appeal when his
counsel failed to timely file notice of appeal.  Counsel submitted an affidavit admitting
that he did not correctly calculate the deadline for filing a motion for new trial and written
notice of appeal after Applicant said he wanted to appeal.  The trial court entered findings
of fact and conclusions of law in which it found counsel failed to timely file notice of
appeal, concluded counsel rendered ineffective assistance on appeal, and recommended
that an out-of-time appeal be granted.
	Relief is granted.  Applicant is entitled to an out-of-time appeal in cause number
12,177 in the 29th Judicial District Court of Palo Pinto County.  This cause is returned to
that point in time at which Applicant may give written notice of appeal so that he may
then, with the aid of counsel, obtain a meaningful appeal.  For purposes of the Texas
Rules of Appellate Procedure, all time limits shall be calculated as if the sentence had
been imposed on the date that the mandate of this Court issues.  We hold that should
applicant desire to prosecute an appeal, he must take affirmative steps to see that written
notice of appeal is given within thirty days after the mandate of this Court has issued.
DELIVERED: October 5, 2005
DO NOT PUBLISH